Citation Nr: 1103965	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  96-35 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a stomach disorder due 
to an undiagnosed illness.  

2.  Entitlement to service connection for loss of energy due to 
an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 1975 
to July 1978 and from November 1990 to June 1991, with additional 
periods of service in the reserves from March 1979 to March 1995.

This appeal to the Board of Veterans' Appeals (Board) is from 
August 1994 and March 2003 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Board has previously remanded this case several times, most 
recently in June 2009, to the RO, via the Appeals Management 
Center (AMC), for additional development and consideration.  In 
October 2010, the AMC issued a supplemental statement of the case 
(SSOC) continuing to deny the claims and returned the file to the 
Board for further appellate review.  

Unfortunately, the case must once again be remanded to the RO, 
via the AMC, in Washington, DC.  VA will notify the Veteran if 
further action is required.











REMAND

Before addressing the claims on appeal, the Board finds that 
additional development is required.  Subsequent to the last Board 
remand request in June 2009, the Veteran's service personnel 
records (SPRs) were obtained from his Defense Personnel Records 
Imaging System (DPRIS) file and associated with the claim file.  
Unfortunately, however, his service treatment records (STRs) 
remain outstanding.  These outstanding records are essential to 
his claims.  Therefore, another attempt should be made to obtain 
these outstanding records.  38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. 
§ 3.159(e)(1).

Indeed, the Veteran bases his claims on undiagnosed illness 
contracted during his Persian Gulf War service.  The Veteran's 
STRs from his period of active reserve service from November 1990 
to June 1991, which was during the Persian Gulf War, have not 
been obtained, and neither have any STRs from any of his other 
period of reserve service.  A June 1997 order discharging the 
Veteran from the United States Department of the Army 834th AG, 
2D PLT (WRQUBO) in July 1997 indicates that his records were sent 
to the Commander of the Army Personnel Center.  

The Board had previously remanded the case to the AMC in November 
2007 and most recently in June 2009 in an attempt to obtain STRs 
from the Veteran's reserve periods of service.  See 38 C.F.R. 
§ 3.159(c)(2) and (3).  However, the AMC failed to obtain any 
STRs from that period.

The Board primarily remanded this case in June 2009 so the AMC 
might obtain STRs for the Veteran's periods of reserve service, 
including both a DPRIS search and a request for traditional 
records.  The Board had specified that a request should be made 
to the Commander of the Army Personnel Center, or its successor, 
and another request to the National Personnel Records Center 
(NPRC).  Notably, the AMC was able to obtain DPRIS image records 
of service personnel records.  Inexplicably, however, the AMC was 
unable to obtain his STRs for his periods of reserve service from 
either the Army Personnel Center or the NPRC.  The Board 
acknowledges that the AMC did contact the NPRC, which responded 
that no STRs were available.   But it appears that the RO/AMC did 
not contact the Commander of the Army Personnel Center, as 
specifically requested by the Board.  Rather, the AMC contacted 
the US Army Reserve Command (USARC).  The Board finds it unclear 
whether the USARC is the successor to the Army Personnel Center.  

The AMC requested "any service records" from the USARC, but 
received a negative response, to the effect that USARC is not a 
repository of service records.  The RO then prepared a memo, 
dated in September 2010, that found USARC was unable to locate 
military personnel service records.  The Board finds it is 
unclear whether the USARC failed to search for the necessary STRs 
from the Veteran's reserve service periods and, instead, perhaps 
only commented upon its availability of service personnel 
records.  

Therefore, the record is vague as to whether all potential 
sources of reserve STRs have been exhausted.  It thus appears 
that another remand is required in order to obtain the Veteran's 
STRs from his periods of reserve service.  See Stegall v. West, 
11 Vet. App. 268, 270 (1998) (holding that a remand by the Board 
imposes upon the Secretary of VA a concomitant duty to ensure 
compliance with the terms of the remand).  On remand, the RO/AMC 
must contact any and all appropriate authorities that could be 
repositories of his STRs for his reserve service, and, if they do 
not exist, must make an express declaration confirming that 
further attempts to obtain them would be futile.  The Veteran 
should also be apprised of the latter situation if it arises.  
See also 38 U.S.C.A.  § 5103A(c)(2); 38 C.F.R. §§  3.159(c)(2), 
(c)(3).  

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate location, 
including, but not limited to, the Army 
Personnel Center, Army Reserve Personnel 
Center, and the Records Management Center 
(RMC), to request the complete service 
treatment records for all periods of the 
Veteran's Reserve service.  As set forth 
in 38 U.S.C.A.               § 5103A(b)(3) 
and 38 C.F.R. § 3.159(c)(2), please 
continue efforts to locate such records 
from the appropriate sources until it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  If 
no such service treatment records can be 
found, or if they have been destroyed, ask 
for specific documented confirmation of 
that fact.

2.  If it is reasonably certain these 
records do not exist or that any further 
efforts to obtain them would be futile, 
provide the Veteran an explanation of how 
service records are maintained, why the 
search that was undertaken constitutes a 
reasonably exhaustive search, and why 
further efforts are not justified.  

3.  Then readjudicate the claims in light 
of any additional evidence.  If the claims 
are not granted to the Veteran's 
satisfaction, send him an SSOC and give him 
an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


